DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 7-8, filed 5/02/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 101 rejection of claims 1-20 has been withdrawn. 
Applicant filed response to the Office Action mailed 2/02/2022 was considered. Applicant argues that the cited reference of Baba fails to teach the claimed invention as amended. Examiner agrees. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a dialogue processing apparatus comprising: a speech input device configured to receive a speech signal of a user; a first buffer configured to store the received speech signal therein; an output device; and a controller configured to detect an utterance end time point on the basis of the stored speech signal, generate a second speech recognition result corresponding to a speech signal after the utterance end time point on the basis of whether an intention of the user is to be identified from a first speech recognition result corresponding to a speech signal before the utterance end time point, and control the output device to output a response corresponding to the intention of the user determined on the basis of a combination of the first speech recognition result and the second speech recognition result.
The cited prior art of Baba fails to fairly teach or disclose the claimed combination of features, especially, controlling “… output device to output a response corresponding to the intention of the user determined on the basis of a combination of the first speech recognition result and the second speech recognition result. “  The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore, claims 1-20 are deemed allowable over cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658